OPINION — AG — ** DEFINITIONS AND GENERAL PROVISIONS ** WHERE A PRIVATE NOT FOR PROFIT (NON PROFIT) HOSPITAL IS CREATED FOR THE PURPOSE OF LEASING PUBLIC PROPERTY FOR PUBLIC USE, IT WOULD BE " ADMINISTERING PUBLIC PROPERTY " WITHIN THE MEANING OF 25 O.S. 1977 Supp., 304 [25-304], AND WOULD BE A ' PUBLIC BODY ' SUBJECT TO THE OPEN MEETING ACT, REGARDLESS OF WHETHER SUCH LEASE IS OBTAINED FROM A COUNTY DIRECTLY OR FROM A PUBLIC TRUST HAVING AS ITS BENEFICIARY THE COUNTY. CITE: 25 O.S. 1971 201 [25-201], 25 O.S. 1977 Supp., 304 [25-304], OPINION NO. 71-245, 60 O.S. 1971 176 [60-176], 60 O.S. 1971 180.3 [60-180.3] (GERALD E. WEIS)